Per Curiam.

An Official Beferee has found the respondent guilty of professional misconduct. In view of mitigating circumstances and the additional fact that the Beferee in his report stated that the respondent’s improper conduct was not caused by any desire to defraud his clients, but “ solely through carelessness and loose business methods ”, we believe a censure is sufficient punishment.
The respondent should be censured.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Respondent censured.